                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


ROBERT ALAN FRASCARELLI                    :
    Petitioner,                            :             CIVIL ACTION NO.
                                           :             3:17-CV-1486 (JCH)
              v.                           :
                                           :
D. K. WILLIAMS,                            :             NOVEMBER 16, 2018
       Respondent.                         :


       RULING RE: PETITION FOR WRIT OF HABEAS CORPUS (DOC. NO. 1)

       The petitioner, Robert Alan Frascarelli (“Frascarelli”), is incarcerated at the

Federal Correctional Institution in Danbury Connecticut (“FCI Danbury”). Frascarelli is

currently serving the remainder of a sentence imposed in Mexico, pursuant to a prisoner

transfer treaty between the United States and Mexico. Pursuant to section 2241 of title

28 of the United States Code, he filed a Petition for a Writ of Habeas Corpus,

challenging the computation of his final release date by the Federal Bureau of Prisons

(“BOP”). See generally, Petition for Writ of Habeas Corpus (“Petition”) (Doc. No. 1).

Frascarelli claims that the BOP incorrectly denied him credit on his sentence for 1544

foreign labor days worked in Mexico. Id. at 10. For the reasons that follow, Frascarelli’s

Petition is denied.

I.     PROCEDURAL BACKGROUND

       A.     Mexican Judgment and Calculation of Transfer Treaty Sentence

       Frascarelli was sentenced, in the First Penal Court in Tijuana, Baja California,

Mexico, to a term of imprisonment of 27 years and six months, after being found guilty

of “Qualified Homicide Committed with Advantage.” See id. The parties’ filings reflect a

                                               1
potential dispute as to the date of Frascarelli’s sentencing. Frascarelli stated in his

Petition, that he was sentenced on August 23, 2010. See Petition at 10. Respondent,

D. K. Williams (“Williams”), Warden of FCI Danbury, stated in her Response to this

court’s Order to Show Cause, that Frascarelli was sentenced on November 6, 2012.

See Respondent’s Response to Order to Show Cause (“Resp’t Resp.”) (Doc. No. 7)

at 1. Frascarelli submitted a certified English translation of the judgment and sentence

of the Mexican court as Exhibit 1 to his Reply to the Respondent’s Response. See

Petitioner’s Reply to Order to Show Cause in Support of Petition for Habeas Corpus

(“Pet’r Reply”) (Doc. No. 10), Ex. 1. The translation makes clear that Frascarelli was

originally sentenced on August 23, 2010, but that an appellate court annulled the

judgment and sentence and remanded the case. See id. at 1. On remand, on

November 6, 2012, the First Penal Court, Tijuana, found Frascarelli guilty and

sentenced him, inter alia, to a term of imprisonment of 27 years and six months. See

id. at 1, 8. The court concludes that Frascarelli was sentenced on November 6, 2012.

       On January 9, 2014, Frascarelli applied for a transfer to the United States to

serve the remainder of his sentence, pursuant to the United States-Mexico Treaty on

the Execution of Penal Sentences. Resp’t Resp. at 2; see generally, Treaty on the

Execution of Penal Sentences, Mex.-U.S., Nov. 25, 1976, T.I.A.S. No. 8718 (“Transfer

Treaty”).

        Frascarelli was transferred from Mexico to the United States on March 24,

2014. See id. Following Frascarelli’s transfer to the United States, the United States

Parole Commission (“USPC”) determined Frascarelli’s initial release date under the


                                             2
most similar offense under the laws of the United States, pursuant to section 4106A of

title 18 of the United States Code. See 18 U.S.C. § 4106A(b)(1)(a). The USPC

determined that the most analogous federal offense was second-degree murder, under

section 1111(b) of title 18 of the United States Code. See Frascarelli v. United States

Parole Comm'n, 857 F.3d 701, 703–04 (5th Cir.), cert. denied sub nom. Frascarelli v.

U.S. Parole Comm'n, 138 S. Ct. 341 (2017). The USPC set Frascarelli’s release date

after 238 months of service. See Petition at 10. The Fifth Circuit affirmed the USPC’s

determination on May 23, 2017, see Frascarelli, 857 F.3d at 708, and the Supreme

Court denied Frascarelli’s Petition for a Writ of Certiorari, Frascarelli v. U.S. Parole

Comm'n, 138 S. Ct. 341 (2017).

       Following the USPC’s determination of an initial release date, the BOP prepared

a sentence computation for Frascarelli, pursuant to section 4105 of title 18 of the United

States Code. See Resp’t Resp. at 3. The BOP computed a release date of March 3,

2027. See id., Attach. 6 (Sentence Monitoring Computation Data) (Doc. No. 7-7), at 3.

Frascarelli was given credit on his sentence for prior incarceration and Good Conduct

Time, but he was not given credit on his sentence for labor hours. See id.

       B.     Exhaustion of Administrative Remedies and Petition for Habeas Corpus

       Following BOP’s sentence computation, Frascarelli filed a Request for

Administrative Remedy, directed to Williams in her role as Warden of FCI Danbury,

requesting “credit for foreign labor credits accrued while incarcerated in [Mexico] from

Nov[ember] 30[,] 2009 to March 15[,] 2014.” See Resp’t Resp., Attach. 8 (Doc. No. 7-

9), at 2. Frascarelli sought “a total of 1544 labor credits.” Id. Williams denied


                                              3
Frascarelli’s request. Williams cited to Program Statement 5880.28, the Sentence

Computation Manual (CCA of 1984), which provides, in pertinent part, that

computations of sentences pursuant to foreign transfer treaties are governed by

sections 4105 and 4106(A) of title 18 of the United States Code. See Resp’t Resp.,

Attach. 9 (Program Statement 5880.28) (Doc. No. 7-10), at 4. Section 4105(c)(1)

provides that, “[t]he transferred offender shall be entitled to all credits for good time, for

labor, or any other credit toward the service of the sentence, which had been given by

the transferring country for time served as of the time of the transfer.” 18 U.S.C. §

4105(c)(1). Williams noted in the denial letter, that BOP’s Designation and Sentence

Computation Center (“DSCC”) had reviewed the documentation submitted by Frascarelli

and by the Mexican government in relation to Frascarelli’s transfer to the United States.

See Resp’t Resp., Attach. 9, at 3. The DSCC determined Frascarelli was “not entitled

to credits for labor . . . as [the labor credits] were not given by the transferring country

. . . at the time of [Frascarelli’s] transfer to the United States.” Id. at 3–4. Frascarelli’s

appeal to the BOP Regional Director, on April 3, 2017, and appeal to BOP’s Central

Office, on May 22, 2017, were denied on the same grounds. Id. at 7, 10–11.

       On September 5, 2017, following denial of his administrative remedy requests,

Frascarelli filed the pro se Petition for a Writ of Habeas Corpus now before this court,

pursuant to section 2241 of title 28 of the United States Code. See generally, Petition.

Frascarelli claims that the BOP’s denial of labor credit violated (1) the Transfer Treaty;

(2) section 4105(c) of Title 18 of the United States Code; (3) BOP Policy Statement




                                               4
5880.28; and (4) the USPC Treaty Transfer Determination Order. See id. at 6–8.

Frascarelli seeks 772 days of Good Time Credit in relief. Id. at 8.

II.    DISCUSSION

       A.     Jurisdiction

       Section 2241 of title 28 of the United States Code extends jurisdiction to district

courts to grant writs of habeas corpus. 28 U.S.C. § 2241(a). A petition for a writ of

habeas corpus pursuant to section 2241 is the appropriate means for a prisoner to

challenge the execution of his sentence, including calculations by the Bureau of Prisons

of the credit to be given for other periods of detention. See Poindexter v. Nash, 333

F.3d 372, 377 (2d Cir.2003). The court, therefore, has jurisdiction to rule on

Frascarelli’s Petition.

       As Williams noted in her Response, there is “some disagreement in authority” as

to whether the calculation of a final release date in a treaty transfer case is the

responsibility of the USPC or the BOP. See Resp. at 6 n.4. The Second Circuit has not

reached the question, and the circuit courts that have decided the issue have reached

different conclusions. The Fifth Circuit views the calculation of a final release date,

including determination and application of foreign and domestic credits on the sentence,

as the responsibility of the USPC. See Cannon v. U.S. Dep't of Justice, U.S. Parole

Comm'n, 973 F.2d 1190, 1194–95 (5th Cir. 1992) (holding that section 4105 “does not

delegate the determination of the release date to the Bureau of Prisons,” and that the

statutory scheme “requires the [USPC] to make a timely, mandatory release date

determination”) (emphasis in original)). However, the majority of circuit courts to reach


                                              5
this question have held that the final release date calculation is the responsibility of

BOP. See Buitron v. Holder, No. 13-CV-00974-DRH, 2013 WL 5835462, at *3 (S.D. Ill.

Oct. 30, 2013) (“The Fourth, Ninth and Tenth Circuits view the release date as the

Bureau of Prisons' prerogative.”) (citing Asare v. United States Parole Comm’n, 2 F.3d

540 (4th Cir. 1993); Ajala v. United States Parole Comm’n, 997 F.2d 651, 655 (9th Cir.

1993); Trevina–Cesares v. United States Parole Comm’n, 992 F.2d 1068, 1073 (10th

Cir. 1993)).

        In Asare v. U.S. Parole Comm’n, for example, the Fourth Circuit concluded that

the responsibility to determine a release date incorporating credits under section 4105

rested with the BOP. See Asare v. U.S. Parole Comm'n, 2 F.3d 540, 542 (4th Cir.

1993). The Fourth Circuit held that, because computation of the release date under

section 4105(c)(1) was to be made under the procedures of section 3624(a), and

responsibility for administration of good time credits under section 3624(a) is conferred

on the BOP, it was therefore the BOP’s responsibility to “establish[] a release date that

takes good time credits into account.” Id.; see also 18 U.S.C. § 4105.

        The court finds the approach taken by the Fourth Circuit, and the majority of

circuits to reach this question, persuasive, and concludes that responsibility for

establishing a release date under section 4105 falls to the BOP. Thus, Frascarelli has

properly challenged the BOP's computation of his final release date through a petition

for habeas corpus pursuant to section 2241 of title 28 of the United States Code.1


        1Williams acknowledged in her Response that, it is “the job of the BOP to determine
[Frascarelli’s] entitlement to credits in this case,” Resp’t Resp. at 7, and that BOP is therefore the correct
respondent, see id. at 6 n.4.

                                                       6
       B.     Exhaustion of Administrative Remedies

       As noted above, see supra, at 3–4, prior to filing his Petition, Frascarelli pursued

BOP’s available administrative remedies. He filed a request for relief with the Warden

of the prison where he was incarcerated, and then filed successive appeals, first with

the BOP Regional Director, and then with the BOP Central Office. See Resp‘t Resp.,

Attach 9 (Doc. No. 7-10). The court concludes that Frascarelli, as required, exhausted

the available administrative remedies prior to filing his Petition.

       C.     Merits of Frascarelli’s Petition

       Frascarelli seeks credit for “work performed in the Mexican prison system prior to

his transfer to the [United States].” See Petition at 10. Frascarelli’s argues that he is

entitled to relief because terms of the Transfer Treaty require that the execution of his

sentence be carried out according to the laws of the United States, and that under the

laws of the United States, BOP was required to apply Frascarelli’s labor credit to its

sentence computation. See id. at 11–12. BOP argues in response, that Frascarelli was

not entitled to labor credit because documentation submitted by Mexico as part of his

transfer indicated that “Mexican authorities concluded that Petitioner was not entitled to

labor credits because of the nature of his crime.” Resp’t Resp. at 9. BOP argues that,

under the statutes implementing the Transfer Treaty, its “calculation of a foreign

sentence is limited by the credit given by the transferring country.” Id.

       Frascarelli argues that BOP’s denial of labor credit rests on a finding that the

documents he submitted as Exhibit 1 to his Petition “were not provided to the BOP at

the time of transfer.” See Pet’r Reply at 3. Frascarelli’s argument misstates BOP’s


                                                 7
reasoning for denying him labor credit. BOP did not deny Frascarelli’s request for labor

credit based on whether documentation proving the existence of labor hours was given

to BOP at the time of transfer. Rather, as Williams’ Response makes clear, BOP

denied the labor credits based on the determination by the DSCC that the labor credits

themselves had not been credited by Mexico at the time of transfer. See Resp’t Resp.,

Attach. 8, at 3.

       In its response to Frascarelli’s administrative remedy requests, BOP stated that

the DSCC had reviewed the documentation submitted by Frascarelli and the Mexican

government. See id. at 3–4, 7, 10. BOP denied Frascarelli’s appeals, concluding that

Frascarelli was not entitled to labor credit under Mexican law because of the nature of

his crime, despite the fact that he had maintained employment during his incarceration

in Mexico. See id. at 7. In short, BOP did not dispute that Frascarelli worked the

amount he claimed. Instead, BOP concluded, based on the documents before it, that

Mexican federal authorities had determined that Frascarelli was not eligible to receive

labor credit on his sentence for the hours he worked. Frascarelli’s focus on the

documents he submitted is therefore misplaced, insofar as he argues that BOP denied

him credit for labor hours because documents supporting the existence of the credits

were not submitted at the time of Frascarelli’s transfer.

       Williams argues that documents submitted by the Mexican government as part of

Frascarelli’s transfer show the government’s conclusion that labor credits were not

applicable to Frascarelli’s sentence. In support of her argument, Williams relies on a

document submitted as Attachment 2 to her Response. See Resp’t Resp., Attach. 2


                                             8
(Doc. 7-3). The parties dispute the nature of the document. Williams states that it is the

“Judgment from the Mexican Court that sentenced [Frascarelli].” Resp’t Resp. at 8.

Frascarelli argues that the document is “simply part of a [Mexican] federal transfer

packet . . . .” See Pet’r Reply at 2. It is undisputed, however, that the document

originated from the Mexican government. It is also undisputed that document states

that Frascarelli worked 690 labor days, but that “reduced days” did not apply to his

sentence by virtue of his conduct “being a common law crime.” See Respt. Resp.,

Attach. 2, at 12. Williams argues that this document proves that BOP was correct to

deny Frascarelli labor credit. See Resp’t Resp. at 9. Frascarelli responds that the

document shows only that he was ineligible to receive “Mexican Federal Reduced Time

because his charges represent[ed] a Common Law or State Crime.” Pet’r Reply at 2

(quotations omitted).

       Frascarelli further argues, notwithstanding BOP’s conclusion that he was

ineligible for labor credit based on this document, that the documents he submitted in

support of his Petition “clearly and unequivocally express the intent of Mexico for these

labor credits to be applied,” and “clearly prove that the credits were earned at the time

of his transfer.” Pet’r Reply at 4. Frascarelli claims that the documents he cites were

submitted by Mexican state penitentiaries to the BOP. See id. at 3–4. The documents

are in Spanish. The court provided Frascarelli with additional time to submit certified

English translations of the documents. See Order (Doc. No. 13). Frascarelli provided a

translation of the documents. See Response to Order (Doc. No. 14). Frascarelli swore




                                             9
under penalty of perjury that the translation was correct. Id. at 3.2 The translated

documents provide that Frascarelli took part in certain activities during his imprisonment

in Mexico, including “physical fitness,” “general cleaning,” and “living quarters cleaning,”

id. at 3, 7. The documents note, 797 work days were “registered” for the period

between November 30, 2009, and February 21, 2012, id. at 7, while 747 work days

were “registered” for the period between February 21, 2012 and March 15, 2014, id. at

3. However, even assuming that the documents submitted by Frascarelli prove that he

worked the number of hours he claims, and even assuming that the documents

submitted by the Mexican government indicated only that Frascarelli was ineligible for

Mexican federal labor credits, other documents upon which Frascarelli relies make clear

that he would not be entitled to labor credit in any event.

       In his Reply, Frascarelli argues that, the Prisoner Transfer Case Summary

“clearly states under Mexican law, Frascarelli ‘would be eligible for early release . . .

with good conduct and work credits.’” Pet’r Reply at 4 (ellipsis in original); Frascarelli’s

quotation omits an important qualifier. The section of the Prisoner Transfer Case

Summary on which Frascarelli relies provides, in full, that “Mr. Frascarelli would be

eligible for early release after serving 2/3 of his sentence with good conduct and work

credits.” Resp’t Resp., Attach 1 (Doc. No. 7-2), at 3. It is undisputed that Frascarelli

had served less than two-thirds of his Mexican sentence at the time he was transferred

from Mexico to the United States. Frascarelli’s Mexican sentence length was 27 years




       2   It appears that the translation was carried out by Frascarelli, rather than by a certified translator.

                                                       10
and six months, or 330 months. Two-thirds of that sentence is 220 months. As part of

its computation of his release date, BOP calculated the percentage of the Mexican term

of incarceration that Frascarelli had served prior to transfer. BOP calculated, taking into

account prior custody dating from the time of Frascarelli’s arrest on November 22, 2009,

that Frascarelli had served six years, four months, and 16 days, or 33.1 percent of his

full term date at the time of transfer. See Petition, Ex. 2 (Doc. No. 1-3) at 3. This was

significantly less than two-thirds, or 66.67 percent of his Mexican sentence.

       As the court has noted, a prisoner transferred subject to a transfer treaty is only

eligible for those credits on a sentence, which credits “had been given by the

transferring state at the time of transfer.” 18 U.S.C. § 4105(c)(1) (emphasis added).

Because Frascarelli had not completed the requisite period of incarceration required to

become eligible for early release or sentence reduction in Mexico, the labor credits he

seeks had not “been given” by Mexico to him at the time of his transfer, within the

meaning of section 4105.

       Though the Second Circuit has not addressed this question, the Tenth Circuit

addressed a similar set of facts in Kass v. Reno, 83 F.3d 1186 (10th Cir. 1996). The

Kass court concluded that the transferred prisoner, Kass, was not entitled to habeas

corpus relief. Kass, much like Frascarelli, argued that he was eligible for early release

or sentence modification, based on credits he earned during incarceration in Mexico.

Id. at 1189. Kass relied on letters submitted by officials at the Mexican prisons at which

he was held, which stated that Kass “would have the possibility to attain . . . early

release with partial reduction of sentence . . . [a]fter 8 years 2 months 12 days from


                                            11
the date the sentence began to compute.” Id. at 1191–92. At the time of his transfer,

Kass had not yet served the requisite amount of time to be eligible for release in

Mexico. In denying Kass’ claim for sentence modification, the Tenth Circuit concluded

that, even assuming that the documents Kass submitted “correctly state[ed] the law of

the state of Jalisco, Mexico, they show[ed] only that Mr. Kass might have become

eligible to receive certain work and good time credits against his sentence had he

remained in Mexico, rather than volunteering for transfer to the United States. Id. at

1191. The Tenth Circuit concluded that, because United States, not the law of Jalisco,

Mexico, governed the execution of Kass’ sentence starting on the date of his transfer,

“Kass forfeited the potential benefit he might have received under the law of Jalisco,

Mexico, when he chose to transfer to the United States.” Id. at 1192.

       As noted above, see supra, at 10, it is undisputed that Frascarelli had served

less than two-thirds of his Mexican sentence at the time he was transferred to the

United States. As Frascarelli properly acknowledged, following his transfer, the laws of

the United States applied to the execution of his sentence. See Petition at 11.

Therefore, even assuming that Frascarelli might have become eligible for early release

under Mexican law, after serving two-thirds of his sentence, he forfeited that potential

benefit when he voluntarily agreed to transfer to the United States prior to satisfying the

durational prerequisite. His Petition for Habeas Corpus, challenging the BOP’s denial of

labor credits for hours worked during incarceration in Mexico, is therefore denied.




                                            12
III.   CONCLUSION

       For the reasons stated above, Frascarelli’s Petition for a Writ of Habeas Corpus

(Doc. No. 1) is DENIED. The court notes that Frascarelli may appeal this denial to the

Court of Appeals. “A federal prisoner seeking habeas relief under 28 U.S.C. § 2241 is

not required to obtain a certificate of appealability to take an appeal, inasmuch as he is

neither challenging detention arising out of process issued by a state court, nor

proceeding under § 2255. Hoffler v. Bezio, 726 F.3d 144, 152 (2d Cir. 2013) (citing

Murphy v. United States, 199 F.3d 599, 601 n. 2 (2d Cir.1999)).



SO ORDERED.

       Dated at New Haven, Connecticut, this 16th day of November, 2018.




                                             /s/Janet C. Hall _       ___
                                             Janet C. Hall
                                             United States District Judge




                                            13
